NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
IN RE KIMBERLY-CLARK WORLDWIDE, INC.,
Petitioner.
Miscellaneous Docket No. 958
On Petition for Writ of Mandamus to the United States
District Court for the Middle District of Pennsylvania in
case no. 09-CV-1685, Judge William W. CaldWell.
ON PETITION FOR WRIT OF MANDAMUS
ORDER
Ki1nberly-Clark W0rldWide, Inc. submits a petition for
a writ of mandamus directing the United States District
Court for the Middle District of Pennsylvania to vacate its
May 21, 2010 and July 2, 2010 orders compelling produc-
tion of certain documents
Upon consideration thereof,
IT ls ORDERED THAT;
First Quality Baby Products, LLC et al. are directed
to respond to the mandamus petition within 14 days of
the date of filing of this order.

2
FoR THE CoURT
  2010 /s/ Jan Horbaly
Date J an Horbaly
C1erk
FlLED
cc: Constantine L. Trela, Jr., Esq. U-3-COURT 0F APPEALS FOR
Kenneth P. George, Esq. THE FEoERA" cmCU|T
Judge, M.D. Pa. SEp_  Z[]‘l[}
Clerk, M.D. Pa.
s 17 .|AN HORBALY
CLERK